                           UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


MICHELLE GUNN, MICHAEL WATSON, and )
JACOB SAUNDERS, individually and on behalf of )
others similarly situated,                    )
                                              )                  Case No. 17-cv-06314
                Plaintiffs,                   )
                                              )                  Judge Sharon Johnson Coleman
        v.                                    )
                                              )
STEVENS SECURITY & TRAINING SERVICES, )
INC., and AL STEVENS,                         )
                                              )
                Defendants,                   )


                            MEMORANDUM OPINION AND ORDER

        Plaintiffs Michelle Gunn, Michael Watson, and Jacob Saunders (collectively “Gunn”) filed

this suit against Defendants Stevens Security & Training Services, Inc., and Al Stevens (collectively

“Stevens Security”), asserting that Stevens Security violated the Fair Labor Standards Act, the Illinois

Minimum Wage Law, and the Chicago Minimum Wage and Paid Sick Leave Ordinance (“Wage

Ordinance”). Stevens Security moves for summary judgment on Count III of Gunn’s Second

Amended Complaint. For the reasons stated herein, Stevens Security’s partial motion for summary

judgment is granted [68].

Background

        The following facts are undisputed. Plaintiffs are all former security guards who provided

security services for Stevens Security’s clients in and around the Chicagoland area. Stevens Security

are licensed private security contractors certified and recognized by the State of Illinois. Plaintiffs

each allege that they worked primarily in the City of Chicago and were paid less than the Chicago

minimum wage set by the Wage Ordinance. The Wage Ordinance sets a higher minimum wage for



                                                    1
non-tipped employees working in Chicago than the minimum wage established by the State from

July 1, 2015 to July 1, 2017.

        The City Council of Chicago has delegated sole and exclusive authority to administer and

enforce the Wage Ordinance to the City’s Department of Business Affairs and Consumer

Protection. Barbara Gressel is the Deputy Commissioner for the Prosecution and Adjudication

division of the Department of Business Affairs, which includes overseeing the enforcement of and

prosecution for violations of City Ordinances. In a sworn declaration, Deputy Commissioner

Gressel stated that the Department of Business Affairs does not enforce the Wage Ordinance

against private security firms located in the City of Chicago who are alleged to have engaged in

minimum wage violations under the Wage Ordinance.

        Article VII, § 6(h) of the Illinois Constitution provides:

        The General Assembly may provide specifically by law for the exclusive exercise by the State
        of any power or function of a home rule unit other than a taxing power or a power or
        function specified in subsection (l) of this Section.

Article VII, § 6(i) of the Illinois Constitution provides:

        Home rule units may exercise and perform concurrently with the State any power or
        function of a home rule unit to the extent that the General Assembly by law does not
        specifically limit the concurrent exercise or specifically declare the State’s exercise to be
        exclusive.

The City of Chicago is a home rule municipality as that term is used and defined under the Illinois

Constitution. See Ill. Const. 1970, art. VII, §§1, 6.

        The Private Detective, Private Alarm, Private Security, Fingerprint Vendor, and Locksmith

Act of 2004 (“Private Detective Act”) provides that:

        Home rule. Pursuant to paragraph (h) of Section 6 of Article VII of the Illinois Constitution
        of 1970, the power to regulate the private detective, private security, private alarm,
        fingerprint vending, or locksmith business or their employees shall be exercised exclusively
        by the State and may not be exercised by any unit of local government, including home rule
        units.

225 ILCS 447/50-25 (emphasis added).

                                                        2
Legal Standard

        Summary judgment is proper when “the admissible evidence shows that there is no genuine

issue as to any material fact and that the moving party is entitled to judgment as a matter of law.”

McGreal v. Vill. of Orland Park, 850 F.3d 308, 312 (7th Cir. 2017), reh’g denied (Mar. 27, 2017) (quoting

Hanover Ins. Co. v. N. Bldg. Co., 751 F.3d 788, 791 (7th Cir. 2014)); see also Fed. R. Civ. P. 56(a). In

deciding whether summary judgment is appropriate, this Court accepts the nonmoving party’s

evidence as true and draws all reasonable inferences in that party’s favor. Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 244, 106 S. Ct. 2505, 91 L.Ed.2d 202 (1986).

Analysis

        Stevens Security argues that the Illinois General Assembly preempted the City of Chicago’s

home rule authority in the area of private security with its enactment of the home rule provision of

the Private Detective Act. 225 ILCS 447/50-25. Gunn argues that the Wage Ordinance is a law of

general application that broadly applies to all employers throughout the City of Chicago that has no

bearing on the regulations established by the Private Detective Act.

        The Private Detective Act defines licensing requirements for private security contractors and

establishes a variety of other requirements related to security services, including training, continuing

education, firearms registration, uniforms, and permanent employee cards. 225 ILCS 447, et seq.

The Act includes a home rule provision that preserves the power to regulate private security

exclusively for the State, 225 ILCS 447/50-25, and provides that:

        The intent of the General Assembly in enacting this statute is to regulate persons,
        corporations, and firms licensed under this Act for the protection of the public. These
        practices are declared to affect the public health, safety, and welfare and are subject to
        exclusive State regulation and licensure. This Act shall be construed to carry out these
        purposes.

225 ILCS 447/5-15.




                                                     3
        The City of Chicago adopted the Wage Ordinance pursuant to its home rule unit authority

established by the Illinois Constitution. If the General Assembly “intends to limit or deny the

exercise of home rule powers, the statute must contain an express statement to that effect.” Palm v.

2800 Lake Shore Drive Condo. Ass’n, 2013 IL 110505, ¶ 31, 988 N.E.2d 75 (2013). The parties do not

dispute that the General Assembly has expressly stated its intention for private security to be

exclusively regulated by the State. See 225 ILCS 447/50-25. Moreover, as Gunn highlighted, the

General Assembly reinforced its intentions for exclusive regulation with its statement of legislative

intent, as quoted above.

        In City of Chicago v. Haworth, 303 Ill. App. 3d 451, 708 N.E.2d 425 (1st Dist. 1999), an Illinois

appellate court examined whether the state Private Detective Act preempts home rule authority by

the City to regulate firearms. As in the instant matter, the City argued before the state appellate

court that the firearm regulation was a law of general application. That court rejected the City’s

argument because the Act fully occupies the space of regulating private security. 303 Ill. App. 3d at

456–57. Relying on the same express provisions of the Private Detective Act, the court held that the

state law “expressly provides for preemption of home rule units in regulating the business of private

detectives,” which are regulated “exclusively by the state.” Id. at 457 (quoting 225 ILCS 446/40).1

The court also rejected the City’s argument that the Private Detective Act failed to invoke section

6(i) to declare the State’s exercise of authority to be exclusive.

        That logic informs the same outcome here. Had the state legislature intended to allow the

City of Chicago to regulate aspects of the business of private security, it would not have included

express language reserving all regulation of the business of private security for the State. Indeed,

other courts addressing preemption and the Private Detective Act have also found that the state



1Haworth cites to 225 ILCS 446/40 (West 1994). That specific section was repealed in 2003 and replaced with 255 ILCS
447/50-25, which is substantively the same provision.

                                                         4
legislature intended to exclusively occupy the space of regulating private detective and security

businesses. See Ellwood v. City of Chicago, No. 08 C 4586, 2014 WL 883553, at *6 (N.D. Ill. Mar. 6,

2014) (Gottschall, J.) (explaining that the state Private Detective Act reserves the right to regulate

“private detectives and security personnel in both their individual capacities and in their capacities as

owners of security firms” and the City could not enforce its local firearm statute against a private

detective); see also United Private Detective & Sec. Ass’n, Inc. v. City of Chicago, 62 Ill. 2d 506, 516, 343

N.E.2d 453 (1976) (reversing and finding that the Private Detective Act completely occupies the

space of regulating private detective business).

        As Stevens Security argues, the City’s approach makes this case clearer than the other courts

addressing preemption of local laws by the Private Detective Act. In similar cases, the City has

argued that the local ordinance at issue was not preempted by the Private Detective Act. See

Haworth, 303 Ill. App. 3d at 456–57 (City argued that the handgun regulation was a law of general

application and not preempted by the Private Detective Act); Ellwood, 2014 WL 883553 at *6 (City

argued that the Private Detective Act only applied to the regulation of private detectives in their

personal capacities and not in their capacities as owners of security firms). Still, each court held that

the Private Detective Act preempted the local ordinance that interfered with the State’s regulation of

private detectives and security.

        Here, the undisputed facts indicate that the City’s Department of Business Affairs, the

division that oversees the enforcement of the Wage Ordinance, does not enforce the Wage

Ordinance against private security firms in the City of Chicago. (Dkt. 80 ¶ 21.) This inaction

suggests that the City does not believe it has the authority to regulate private security. Indeed, sworn

declarations from Deputy Commission Gressel support this understanding of the Department’s

actions. (Dkt. 70, Ex. C ¶ 7; Dkt. 89-1 ¶ 7 (“Based on, among other factors, the [Department of

Business Affairs’] interpretation of the [Wage Ordinance], in conjunction with Article VII, Sections


                                                        5
6(h) and 6(i) of the Illinois Constitution and 225 ILCS 447/50-25, the [Department of Business

Affairs] does not enforce the [Wage Ordinance] against private security firms located in the City of

Chicago who are alleged to have engaged in minimum wage violations.”).)

        Gunn points to one additional state court authority addressing the Private Detective Act that

she contends requires this Court to decide this issue differently. In Alarm Detection Systems, Inc. v.

Village of Hinsdale, 326 Ill. App. 3d 372, 761 N.E.2d 782 (2nd Dist. 2001), the court considered

plaintiff’s request for a permanent injunction preventing the Village from enforcing a local

ordinance that required all owners of commercial buildings to connect their fire alarm systems

directly to the Village’s fire board for monitoring. The court distinguished Haworth and United Private

Detective on the basis that those cases considered ordinances that created additional regulations for

private security companies. 326 Ill. App. 3d at 383. Because the interests of public safety come

before the right of an individual to conduct business and the Village ordinance only had a secondary

impact upon the business community, the court found that the alarm system regulations were not

preempted by the Private Detective Act. Id. at 383–84. Here, the Wage Ordinance has a direct

impact on the business regulations of private security.

        Finally, Gunn’s efforts to distinguish applicable interpretations of the Private Detective Act

through analogy also fail. Neri Brothers Construction v. Village of Evergreen Park, 363 Ill. App. 3d 113,

841 N.E.2d 148 (1st Dist. 2005) and Oak Park Trust & Savings Bank v. Village of Mount Prospect, 181

Ill. App. 3d 10, 536 N.E.2d 763 (1st Dist. 1989) both concerned preemption of statutes that did not

regulate or even touch upon the same industry regulated by the tangentially related state provision.

These cases bare no relevance on this case.

        As a result, this Court holds that the Private Security Act preempts additional regulation of

the private security by home rule units, and therefore the Wage Ordinance cannot be applied to

private security businesses.


                                                     6
Conclusion

       For these reasons, this Court grants summary judgment in favor of Stevens Security on

Count III of the Second Amended Complaint.



IT IS SO ORDERED.

Date: 1/22/2019



                                             Entered: _____________________________
                                                      SHARON JOHNSON COLEMAN
                                                      United States District Judge




                                                7
